 1 McGREGOR W. SCOTT                                                               FILED
   United States Attorney                                                          Jul 13, 2020
 2 HEIKO P. COPPOLA                                                            CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Facsimile: (916) 554-2900

   Attorneys for Plaintiff
 6 United States of America
                                                                SEALED
 7                               IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-00096 DB

11                                Plaintiff,            [PROPOSED] ORDER FOR LIMITED
                                                        DISCLOSURE OF SEALED DOCUMENTS
12                          v.
                                                        UNDER SEAL
13   TANG JUAN,

14                               Defendant.

15

16                 Having considered the United States’ motion for limited disclosure of the sealed criminal

17 complaint and arrest warrant in the above-entitled matter, the Court hereby ORDERS the following:

18                 1. The criminal complaint and arrest warrant shall be unsealed for the limited purpose of

19 disclosure to relevant individuals within the United States Government, including representatives of the

20 United States Department of State, in order to coordinate federal law enforcement and national security

21 activity;

22                 2. The United States Department of Justice may transmit a copy of the sealed criminal

23 complaint and arrest in the above-entitled matter to relevant individuals within the United States

24 Government, including representatives of the United States Department of State; and,

25 ///

26 ///

27 ///

28 ///


      MOTION AND ORDER FOR LIMITED DISCLOSURE           3
 1                3. The criminal complaint and arrest warrant shall remain SEALED for all other

 2 purposes.

 3
             7/13/2020
     Dated:____________                                      _______________________________
 4                                                           THE HONORABLE ALLISON CLAIRE
 5                                                           U.S. MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      MOTION AND ORDER FOR LIMITED DISCLOSURE        4
